 MERCY COLLEGEMercy College and Mercy College Faculty Council.Case 2-CA-13565August 11, 1977SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND WALTHERPursuant to an election held on November 7 and 8,1973, the Mercy College Faculty Council (hereinafterreferred to as the Union) was certified as thecollective-bargaining representative of the employeesin the unit sought on August 30, 1974, and requestedbargaining with Mercy College (hereinafter referredto as Respondent or the College) on September 5,1975. After the College refused to recognize andbargain with the Union, the National Labor Rela-tions Board issued a Decision and Order on July 11,1975, in the above-entitled proceeding' granting theGeneral Counsel's Motion for Summary Judgment,finding that the College's admitted refusal to bargainwith the Union violated Section 8(a)(5) and (1) of theNational Labor Relations Act, as amended, andordering the College to take appropriate action.Thereafter, on October 15, 1975, the Board appliedto the United States Court of Appeals for the SecondCircuit for enforcement of its Order. On June 9,1976, the court denied enforcement and remandedthe proceeding to the Board for an evidentiaryhearing on the voting eligibility of Neil Judge whoseballot was challenged. On August 10, 1975, the Boardaccepted the remand and ordered that a hearing beheld in accordance therewith.On February 17, 1977, Administrative Law JudgeNancy M. Sherman issued the attached Decision inthis proceeding. Thereafter, General Counsel, Re-spondent, and the Union filed exceptions andsupporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judge asmodified herein and to adopt her recommendedAmended Order.In finding that Judge was ineligible to vote becausehe had an insufficient community of interest withunit employees, the Administrative Law Judge notonly considered but also relied on evidence concern-I 219 NLRB 81.231 NLRB No. 52ing Judge's postelection work schedule. Since onlythe period preceding the election held on November7-8, 1973, is determinative of eligibility, we do notrely on such evidence concerning Judge's postelec-tion work schedule and functions.2The record indicated that, during the preelectionperiod of his employment, Judge was primarilyinvolved in administrative activities. Although Judgewas hired in 1969 as a part-time teacher of physicaleducation, the College, in 1971, abolished physicaleducation as a requirement for students except thosewho had entered before this change. During the firstsemester of the 1973-74 academic year, Judge wasteaching three semester hours of physical educationeither to the few students still required to takephysical education or to students who had elected totake the course for credit. Nevertheless, as reflectedby the title given him in 1972, "director of athletics,"Judge's duties had evolved in accordance with theCollege's change in emphasis from compulsoryphysical education to a voluntary program ofintramural and intercollegiate athletics. Under thenew system, Judge was assigned the responsibility ofdesigning, developing, and implementing an effectiveintercollegiate and intramural program.As director of athletics, Judge was employedpursuant to a "letter of administrative appointment"and was listed in the 1973-74 catalog as a member ofthe "faculty of administration," but not as a memberof the "faculty of instruction." Unlike individualsemployed under "faculty contracts/full time," indivi-duals employed under letters of administrativeappointment serve at the pleasure of the presidentand the board of trustees and are expected to be oncampus year round. During this period of hisemployment, Judge prepared budget requests; ar-ranged for the distribution of tickets to athleticevents; represented the College in its relations withvarious intercollegiate associations; obtained offi-cials for the sporting events; participated in recruit-ing athletes; and was responsible for purchasing allsports equipment.Although the record is unclear as to the exactamount of time Judge spent on unit work, it isapparent that he was primarily engaged in adminis-trative functions. This conclusion is based on thebroad authority and discretion accorded Judge inperforming the administrative functions enumeratedabove, as well as the significant amount of timeJudge spent in the performance of those functions.Particularly noteworthy is the fact that Judge wassolely involved in administrative activities during thesummer recess. In short, he not only spent a verysignificant amount of his time between September2 See. e.g., Myers Bros., Inc., 218 NLRB 441 (1975).315 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand November 1973 on administrative functions orwork other than unit work,3but also the entiremonths during the summer recess unencumbered byany unit work.4Accordingly, we find, in agreement with theAdministrative Law Judge, that Judge was primarilyengaged in administrative duties and had insufficientcommunity of interest with eligible employees. Sinceadministrative personnel were stipulated from theunit, we also agree with the Administrative LawJudge that it is unnecessary to consider whetherJudge was also a managerial or supervisory employ-ee.5In conclusion, Judge was not eligible to vote in theelection; the Union failed to receive a majority of theballots cast; and as the College, therefore, had noobligation to recognize or bargain with the Union,we shall dismiss the complaint in its entirety.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed amended Order of the Administrative Law Judgeand hereby orders that the complaint be dismissed inits entirety.a In this regard, we do not consider the time which Judge spent inconnection with refereeing intramural sports as "coaching." Unlike theAdministrative Law Judge, we do not regard the "helpful hints" he gave tothe losing team as constituting coaching.4Since it is clear that Judge's performance of his administrative dutiesoccupied a very substantial amount of his time, we find it unnecessary toresolve whether Judge spent a mathematical majority of his hours engagedin administration; nor do we adopt the Administrative Law Judge'sutilization of a straight mathematical majority-of-hours standard for makingsuch a finding.I However. since the Respondent excepts contending Judge was also asupervisor, it is worth noting that there is nothing in the record whichindicates that Judge had any supervisory responsibility during the eligibilityperiod. (See Fordham University, 214 NLRB 971 (1974).) The only employeeJudge could possibly be considered to have supervised then is McMahon,who appears not to have been hired until around the time of the election.DECISIONSTATEMENT OF THE CASENANCY M. SHERMAN, Administrative Law Judge: Thecharge herein was filed on December 24, 1974, and thecomplaint issued on February 6, 1975. The complaintalleged, and the answer admitted, that since aboutSeptember 25, 1974, Respondent Mercy College hadrefused to honor the August 30, 1974, certification ofMercy College Faculty Council (hereinafter called MCFC)as the exclusive bargaining representative of a unitconsisting of "All full-time and regular part-time membersof the faculty employed by [Respondent] includingdepartment chairmen, assistant library director and readerlibrarians, [excluding] administrative personnel, the presi-dent, assistants to the president, deans and assistant deans,directors and assistant directors of academic advisors,director of the library, all other employees, guards,watchmen and supervisors as defined in" the NationalLabor Relations Act, as amended (hereinafter called theAct). On July 11, 1975, the Board issued its Decision andOrder (219 NLRB 81) granting the General Counsel'sMotion for Summary Judgment. The Board found thatRespondent's admitted refusal to bargain with MCFCviolated Section 8(aX5) and (1) of the Act notwithstandingRespondent's contention that the certification was invalidon several grounds, including the contention that thedeterminative ballot in the underlying representationelection on November 7-8, 1973, had been cast by anindividual, Neil Judge, who was ineligible because he wasallegedly not in the bargaining unit. During the representa-tion proceeding, and before Judge's challenged ballot hadbeen counted, Judge had been found eligible without atrial-type hearing.Respondent having refused to comply with the Board'sOrder, the Board filed a petition to enforce the order withthe Court of Appeals for the Second Circuit. On June 9,1976, that court denied enforcement and issued a decisionremanding the case to the Board for an evidentiary hearingon Judge's eligibility to vote in the unit. N.L.R.B. v. MercyCollege, 536 F.2d 544. The court's Judgment pursuant tothis decision was filed on July 12, 1976. On August 10,1976, under the docket number in the unfair labor practicecase, the Board ordered "that the record in this proceedingbe, and it hereby is, reopened and that a hearing be heldbefore an Administrative Law Judge to be designated bythe Chief, Division of Judges, for the purpose of takingevidence in accordance with the court's remand. It isfurther ordered that this proceeding be, and it hereby is,remanded to the Regional Director for Region 2 for thepurpose of arranging such hearing, and that the RegionalDirector be, and he hereby is, authorized to issue noticethereof." This notice of hearing issued on August 17, 1976,under the docket number in the unfair labor practice case.In accordance with the notice of hearing, a hearing washeld in New York, New York, on November 8 and 9, 1976,before me, duly designated by the Chief AdministrativeLaw Judge. At the outset of the hearing, Respondent'scounsel contended, in substance, that after the issuance ofthe court's decision, the Board should have vacated theUnion's certification and should have reopened therepresentation proceeding rather than the unfair laborpractice proceeding. This contention is renewed in Respon-dent's brief. I hereby adhere to my hearing rejection of thiscontention and of Respondent's related contention that,because the hearing to be conducted by me was an unfairlabor practice hearing rather than a representation casehearing, Respondent did not have any representation-caseburden of going forward with evidence in connection withthe challenge to Judge's ballot. Allied Metal Hose Company,Inc., 219 NLRB 1134, 1137 (1975), and cases cited.The principal issue litigated before me was Judge'seligibility to vote. Upon the entire record, including therecord in the representation proceeding, and my observa-tion of the witnesses who appeared before me, and afterdue consideration of the briefs filed by Respondent and theMCFC, I make the following:316 MERCY COLLEGESUPPLEMENTAL FINDINGS OF FACTA. Evidence Allegedly Bearing on Judge's Eligibility1. Summary of Judge's employment history, ofthe development of Respondent's athletics program,and of the employment and evaluation of coachesRespondent operates a private, nonprofit college, whichuntil 1975 operated entirely on the undergraduate level.Until September 1968 it was a religious college, and untilSeptember 1969 it admitted women students only.At the time of the November 1976 hearing, Judge had abachelor's degree and expected in December 1976 toreceive a master's degree in recreational education. He firstbegan working for Respondent in September 1969 as apart-time teacher of "physcial education" (see infra).l Atthis time, Respondent had a relatively small intramuralsports program, and its only intercollegiate sport waswomen's basketball. In 1970, Judge was a part-time teacher(lecturer) in "physical education," and had the title"assistant director of physical education." Around 1970, hebegan to coach a men's basketball "club" which until 1971was financed by funds donated by other departments ofthe College.2Judge was the first and, until the fall of 1973,the only men's coach employed by Respondent. About1971, he began to work for Respondent on a full-time basis.In the fall of that year, he agreed on Respondent's behalf tothe 1972-73 schedules for men's intercollegiate basketballand baseball and (perhaps) women's intercollegiate basket-ball. By memorandum written in September or October1971, he asked Treasurer McCarthy for a $3,000 budget forthe 1971-72 basketball team. To the extent that this requestincluded the construction of indoor bleachers, Judge'stestimony that in 1973-74 he sometimes set up chairs forhome basketball games leads me to infer that the requestwas not granted. The record fails to show the extent towhich, if at all, his other requests were granted. AboutDecember 1971, Judge submitted to McCarthy a formal,$1,895 initial budget request (see infra) for the 1972-73women's and men's intercollegiate basketball season.During the 1971-72 academic year, Judge taught "physicaleducation" and coached men's "club" basketball.At some time between 1970 and April 1972, Judgeacquired from an undetermined source the title "coordina-tor of athletics." At some time prior to 1970, Margaret J.Melford acquired the title "director of physical education,"which she retained until leaving the College at the close ofthe 1973-74 academic year. Melford reported to the deanfor academic affairs, and Judge reported to her so far as his"physical education" courses were concerned.Until about 1971, all students were required to take"physical education" courses but received no credit forthem. About 1971, Treasurer McCarthy and others askedthe faculty to consider whether to continue this require-ment in view of its cost and its unpopularity among thestudents. The faculty looked at this proposal through theI My finding as to the date is based on Judge's testimony that he beganto work there when men were first admitted, a date fixed as September 1969by the testimony of College Treasurer Walter McCarthy. Judge wasadmittedly uncertain about dates. My finding as to the content of his firstjob is based on the testimony of Judge. who as to this matter appeared tohave a better recollection than Dean for Student Services Paul Hughes.curriculum committee. A compromise was evolved underwhich the physical education requirement was abolishedfor new students, although it was still imposed on studentswho entered under the original arrangement. However, atleast through the first semester of the 1973-74 academicyear, students could elect to take physical educationcourses for credit. In view of the continued (althoughlimited) physical-education requirement, Director of Physi-cal Education Melford, who reported to the dean ofacademic affairs, was retained until the end of the 1973-74academic year. In the meanwhile, under the compromise,as the compulsory physical education program was phasedout, the salaries and expenses previously devoted theretowere to be transferred to a voluntary "athletics" programconsisting of intramural and intercollegiate games. Theathletics program came under the jurisdiction of the deanfor student services.Treasurer McCarthy testified that the College adminis-trative council decided to attempt "to introduce aneffective-particularly an [intramural] program, and at thesame time develop athletic teams which the college couldbe proud of." Still, according to McCarthy, the Collegeadministrative council decided, "within the limited re-sources which the college had," to "develop programswhich would involve the greatest participation of studentson an [intramural] basis and the Director of Athletics wasto identify those programs and to develop them and at thesame time he was to associate the college with variousathletic associations and develop athletic teams in whichthe college could participate and thereby bring honor andprestige to the college." Except to the extent indicatedinfra, there is no evidence that Judge was ever advised ofthese decisions of the College administrative council. Atone point he testified that "really the idea of' intramuralgames was to encourage the participants to "step up intothe varsity level."In the summer of 1972, Judge asked Dean for StudentServices Hughes if Judge could have the title "director ofathletics," because the work he was beginning to doinvolving the basketball team was quite different from hisoriginal functions of teaching compulsory physical educa-tion courses and starting the club basketball team. Hughestold Judge that he could have the requested title, whichJudge retained at all times thereafter and at least until theNovember 1976 hearing. At the same time, Hughes toldJudge that "while we did not know exactly what ... laydown the road, the possibilities for growth were enormous,obviously starting from nothing, and that it would be up tohim to design and develop intercollegiate and [intramural]athletic programs." At this time, Respondent had neverfielded any intercollegiate teams except women's basket-ball and, perhaps, women's field hockey. Judge was nottold anything one way or the other about obtainingcoaching help. Judge testified that "right away" he foundout, from an unspecified source, that he had the authorityto develop intercollegiate teams if student interest wasthere "because the college was interested in having the2 Judge described a tennis "club" as a tennis team which played othercollege teams on an informal basis. Inferentially, a basketball "club"engages in comparable activities.317 DECISIONS OF NATIONAL LABOR RELATIONS BOARDteams because it was good for the kids, it was good for thecollege to get kids coming and it was also good publicity ifwe won." He testified that he got his initial "direction" todevelop a team in a particular sport "from the kids ... if Ijust said we're going to have a basketball team, if I didn'thave any kids that [were] interested, it wouldn't do me anygood."3He also discussed with Director for StudentServices Hughes how to go about developing new athleticprograms. Every sport whose addition Judge recommendedwas in fact eventually added, although sometimes (forfiscal reasons) later than he recommended. So far as therecord shows, no sports were added without his recommen-dation.During the academic year 1972-73, the College's inter-collegiate teams consisted of men's and women's basketballand men's baseball, as well as a tennis "club" (supra, fn. 2).In addition, the College had a "pick-up" soccer team whichmay have played one or two games with other colleges, anda few intramural sports, including basketball, softball,touch football, table tennis, and badminton. During thisacademic year, Judge was Respondent's only hired coach.During this academic year, he agreed on Respondent'sbehalf to the 1973-74 schedules for the intercollegiatesports which were being played during the current 1972-73academic year (men's and women's basketball and men'sbaseball) and also for intercollegiate sports which Respon-dent had not yet played on a full intercollegiate level,namely, soccer and tennis.During the academic year 1973-74, the period duringwhich the election fell, the College fielded intercollegiatesoccer and tennis teams, as well as the intercollegiate teamsin the sports played in 1972-73. About October 1973,Judge told Hughes, the director for student services, thatJudge wanted to hire John McMahon, a student in hissenior year, to coach women's basketball. Hughes repliedthat it was up to Judge, although Hughes did not think itwas a good idea to hire a student coach. Thereafter, Judgehired McMahon.4Judge testified that, when he decided tohire McMahon, the amount of money available was nopart of the consideration. Because Treasurer McCarthywas originally not sure whether to pay McMahon, Judgeinstructed McCarthy, by memorandum dated December18, 1973, to pay McMahon the lump sum of $500 as salaryfor serving as coach for women's basketball. This sum waspaid. Hughes testified that Judge "recommended" McMa-hon's salary, but that Hughes did not know to whom thisrecommendation was made. McCarthy denied knowinganything about McMahon's hire. McCarthy further testi-fied that salaries must be approved by the Collegepresident. The record otherwise fails to show to whomJudge made his recommendation about McMahon's salary,and contains no evidence about how much Judge recom-mended. During the 14-week practice and playing season,Judge watched women's basketball practice once a week3 Although Judge regarded intramural touch football as causingexcessive injunes, his budget requests for the period 1972-75 included touchfootball.4 My findings as to the circumstances of McMahon's hire are based onJudge's testimony. Hughes testified on direct examination that Judgeadvised him that Judge had already hired McMahon, and that Hughes andJudge thereafter discussed McMahon's merits. However, on cross-examina-tion he testified, "I do not recall a single occasion on which Mr. Judgefor 15 or 20 minutes. He also attended part of each of thesix home games. He gave McMahon advice, if McMahonrequested it, about such matters as the quality of offense ordefense, or if Judge saw something he disagreed with, suchas what Judge regarded as undue stress on winning andunnecessary harshness toward and yelling at the players.Judge testified that he "spent a lot of time with"McMahon, but he "just didn't know how to handle" theplayers. In the academic year 1973-74, Judge and McMa-hon were Respondent's only paid coaches. Judge handledall intramural sports and coached all intercollegiate sportsexcept women's and men's tennis and women's basketball.In the academic year 1973-74, unpaid tennis-coachingduties were performed by Dean for Student ServicesHughes, admissions department employee Hitz, andfaculty members Lindsay and Ronald Rebhuhn. Rebhuhn,who was included in the voting unit, teaches primarilyAmerican literature and American history, and is also ateaching tennis professional. During this 1973-74 period,he asked Hughes to be compensated for his tennis coachingby either a salary or a decreased teaching load. Rebhuhnwas taken on as a paid coed tennis coach for the academicyear 1974-75. Hughes testified that he did not hireRebhuhn, did not decide to pay him rather than give him adecreased teaching load, and did not decide how much hewould be paid. Hughes also testified that Judge hiredRebhuhn as a coach, but Hughes admitted that he was notpresent when this was done. Judge could not rememberhow Rebhuhn's coaching services were obtained, expresseduncertainty about when he became a salaried coach, wasnot asked whether Judge participated in arranging forRebhuhn's compensation, and testified that Rebhuhn hadbeen "a fabulous coach for me." A 1974-75 budget revisionrequest prepared by Judge in March 1974 and submitted tothe College president contains a $400 entry as salary for"Tennis Coach (Men and Women)."5The record fails toshow how much Rebhuhn was in fact paid in the academicyear 1974-75. I infer that Rebhuhn was taken on as acompensated coach through the tacit agreement of Hughesand Judge, and that neither participated in the negotiationsfor the form of his compensation for the academic year1974-75. I find the record insufficient to show how muchweight, if any, was given to Judge's recommendation indetermining how much to pay Rebhuhn. In May 1975,Judge recommended Rebhuhn for a tennis coach's positionfor the academic year 1975-1976. Rebhuhn received thatjob. There is no direct evidence about how much, if any,supervision Judge exercised over Rebhuhn's coachingactivity. On the basis of Rebhuhn's experience as aprofessional tennis coach, MCFC contends that Judgemust have exercised virtually none. However, Judge's May1975 evaluation of Rebhuhn states, inter alia, "I believethat the year 1974-1975 was a turning point for Mr.Rebhuhn.... I believe Ron had some self-imposedretained a coach ... .without having consulted me about that individual,talked about it with me." Because Judge's version seems more probable thanHughes' initial version, because on cross-examination Hughes largelycorroborated Judge, and for demeanor reasons, I credit Judge.5 Judge mistakenly included this entry in a request which was supposedto include only nonsalary items. However, it was transmitted to the Collegepresident.318 MERCY COLLEGEpressure on himself this year, with regard to winning. Afterwinning the first match Ron loosened up and I believestarted to enjoy his team even more than before." I inferthat in the academic year 1973-74, Judge did keep an eyeon Rebhuhn's coaching activities.In 1974, after discussing the matter with Hughes, Judgehired Angelo Petrone as an assistant men's basketball,baseball, and soccer coach for the academic year 1974-75.Dean for Student Services Hughes testified that, to the bestof his knowledge, Petrone's salary was fixed by Judge.However, Treasurer McCarthy, whom I regard as moreknowledgeable in this area, testified that salaries must beapproved by the College president. The record furthershows that, in March 1974, Judge submitted a budgetrevision request for 1974-75 setting forth a $2,500 salaryfor "men's soccer coach and assistant coach for baseballand basketball" (see supra, fn. 5). This document wassubmitted to the College president. The record fails toshow how much Petrone was paid. In May 1975, Judgerecommended to Hughes that Petrone be employed as apaid basketball and soccer coach for the academic year1975-76. Petrone was so employed. In March 1976, Judgedischarged Petrone without checking with Hughes or, sofar as the record shows, anyone else.During the academic years 1975-76 and 1976-77, Judgedesigned, developed, and added to the curriculum asoftball program, a cross-country program, and golf. InMarch 1975, he asked Hughes for permission to hire CathiWasilik as head coach of women's softball, at a $500 salaryfor the season. After discussions between Hughes andJudge, Judge hired Wasilik, at a salary undisclosed by therecord. In May 1975, Judge recommended to Hughes thatWasilik be given the position of women's coach for theacademic year 1975-76. This was done. In the spring of1975, after discussions between Hughes and Judge, Judgehired Nancy Thomas as a coach for women's basketballand/or tennis. Hughes testified that Judge fixed her salary,but McCarthy credibly testified that the College presidenthad to approve all salaries. On a date not shown by therecord, and after discussions with Hughes, Judge hired a"Mr. Flowers" as a "coach."The record fails to show whether Petrone, Wasilik,Thomas, or Flowers would have been eligible to vote in therepresentation election if they had been working forRespondent at that time. Petrone was not a student.In May 1975, Judge drew up "faculty evaluations" forpaid coaches Wasilik, Petrone, and Rebhuhn for thecurrent academic year. There is no evidence that Judgeever previously made such evaluations. As of the Novem-ber 1976 hearing, Judge's duties included such evaluations.Nontenured faculty members, who were on the eligibilitylist, were subject to periodic observation by departmentchairmen, who were also on the eligibility list pursuant toan agreement by Respondent's counsel.6 This determination is made by McCarthy and others whose identity isnot clear in the record. There is no reason to suppose that Judge is amongthem.2. Judge's preparation of proposed budgetsAbout 30 heads of administrative course centers arerequired to submit for each academic year a budget requestfor their respective units the second March previous and arevised budget request the March immediately previous.Before submitting such requests, they normally confer withthe administrative council. These proposed budgets mayinclude new programs, if the person who submits them hasbeen asked or regards it as appropriate to add such newprograms. These budget requests do not include salaries.Among the individuals required to submit such requestsare the 10 department chairmen, who were included in thevoting group by agreement of Respondent's counsel, andJudge. Treasurer McCarthy, who receives copies of all therequests, divides them by administrative function andsends the compiled initial requests, and later the revisedrequests, to the appropriate administrator (as to the athleticdepartment, Dean for Student Services Hughes) with arequest for his comments. While the direct evidence isunclear, I infer from the probabilities of the situation thatthese comments are based partly on discussions with theperson who prepared the proposed budget, at least if theadministrator materially disagrees with it.After receiving the revised requests, McCarthy gives tothe appropriate administrator, including the dean ofstudent services, "some sort of budget constraints withinwhich we ask him to hve." If the dean for student servicesregards the proposed constraint as unreasonable, he canappeal and has appealed to the College president, perhapsafter consulting with Judge. Eventually, and after adetermination regarding the total amount of moneyavailable for the College,6the president and the trusteesapprove a lump-sum budget for each department, and alsoallocate funds among the separate administrative areas.Inferentially, this allocation is affected by the departmentheads' proposed budgets and by the administrators'comments thereon. Notwithstanding the lump-sum depart-mental allocations, the administrator has authority toreallocate funds between the departments in his area,provided that the total amount allocated to his area is notmaterially increased. Such reallocations are partly basedon the administrator's discussions with the heads of theaffected departments, or at least those whose lump-sumbudgets are to be reduced. After an allocation has beenmade to the athletic department by the president and theboard of trustees, Treasurer McCarthy will routinely honorany purchase-order requisition by Judge within the amountallocated, irrespective of the distribution set forth in hisproposed budgets.7However, Hughes would have power totake action in the event of gross and unexplainedvariations.Budget requests and revised budget requests for theathletic department were prepared by Judge, and submit-ted to McCarthy and Hughes, for the academic year 1972-73 and thereafter. In preparing such budget requests, Judgeusually relied on his own knowledge and information. The7 There is no evidence as to what McCarthy would do about expendi-tures for items obviously inappropriate for the functioning of an athleticdepartment.319 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbudget requests drawn up by Judge were as follows:Year1972-731973-741974-751975-76Original Revised$1,895$4,512$8,538not shown$3,012 8/$6,783$11,143$18,596During the 1973-74 academic year, for which Judge'sinitial budget request for the athletic department was$4,512 and his revised budget request about $6,800, theactual budget for that department was between $4,512 and$5,000 and Respondent's total budget was about$1,800,000. Judge's $6,800 revised budget request for theacademic year 1973-74, and his $8,500 initial budgetrequest for the academic year 1974-75, both of whichdocuments were submitted about March 1973, contain theentry $4,512 (his initial budget request for 1973-74,submitted about March 1972) under a column headed"Approved Level 1973-1974." Judge's $19,000 revisedbudget request for the academic year 1975-76, submittedabout March 1975, contains a $10,000 entry under acolumn headed "Approved Level 1975-1976." McCarthytestified that the College had "normally" given Judge moremoney than requested in his initial budget request, but lessthan requested in his revised budget request. McCarthyfurther testified that because the academic years 1974-75and 1975-76 were "good" years "in terms of enrollment,"the College had given some additional increases in theathletic area "because we feel it is an important one ...inwhich we want to foster growth." This testimony aside, therecord fails to show how much was in fact allocated to theathletic department or its relationship to the College's totalbudget.Judge also had the authority to submit a budget revisionrequest for a current academic year, should he find thatthis was called for by some "extraordinary circumstance."In the spring of 1976, Judge submitted such a request toMcCarthy, in order to finance participation of theCollege's very successful women's basketball team inpostseason invitational tournaments.9Because of the sizeof the amount requested, which is not shown by the record,McCarthy did not have the authority to grant it. Hereferred the request to the College president, who approvedit.3. Judge's activities related to ticketsNo admission is charged for a substantial proportion ofthe College's athletic contests. Whether to charge admis-sion, and how much, is left to Judge. About the 1972-73academic year, Judge decided to charge $1 per personadmission to basketball games. He decided on the $18 The initial request assumed that the Student Government Associationwould budget intramural sports, which were included in the revised request.9 My finding as to the date is based on Judge's testimony that "Just thepast year with the women we have had a couple of overnights in post-seasontournaments."amount as an acceptable compromise between obtainingrevenue, encouraging high attendance, and charging aprice which was fair considering the quality of the play.Judge arranged for the preparation, sale, and receipt ofthese tickets through student volunteers. Judge also decideswho is to receive passes; according to McCarthy, Judgeprobably gave out more tickets than were sold. Proceedsfrom the sale of tickets belong to the athletic department,and are not taken into account by Judge's superiors indetermining how much to allocate to the departmentbudget. Judge testified that, after a game, he would take theticket proceeds to put into his budget for "buying orangesand stuff like that." Treasurer McCarthy testified thatJudge charged only "nominal admission," that gatereceipts were "not a great amount of money," and thatuntil 1976 the College did not try to find out how muchthey were.4. Judge's activities in connection withmembership in athletic conferences, andarrangements for sports officials and schedulingDuring the academic year 1972-73, Judge acted forRespondent when it and five other colleges formed thePalisades Athletic Collegiate Conference, which at least atthat time had only a men's basketball schedule. Beforejoining the PACC, Judge discussed the matter withHughes, but did not receive any instruction or directivefrom anyone about the matter. Judge represented theCollege at PACC meetings. From the absence of anyreference to PACC dues in Judge's budget requests for therelevant academic years, I infer that no dues were charged(cf. infra, fn. 10). The PACC disbanded after the academicyear 1973-74. In September 1973, Judge applied on theCollege's behalf for membership in the Eastern CollegeAthletic Conference, which granted the application aboutJanuary 1974. Judge did not ask for permission to join, butbefore applying for membership he talked about it withHughes, who said it was probably a good idea. The ECACdues are $350 a year. About 1976 (infra, fn. 10), Judgeapplied on the College's behalf for membership in the NewYork State Association for Women, the Eastern RegionalAssociation (which admits only NYSAW members), andthe Eastern Intercollegiate Athletics for Women (anintercollegiate women's athletic conference, which admitsonly ERA members). Before applying for membership inthe EIAW, Judge told Hughes that Judge was going to join,and Hughes said "fine." After learning that ERA andNYSAW membership was a precondition to EIAWmembership, Judge so advised Hughes, who (so far as therecord shows) voiced no objection to joining the first twoassociations. The record fails to disclose the dues required(see infra, fn. 10). Also about 1976, the College became amember of the National Collegiate Athletic Association,the Hudson Valley Women's Athletic Conference, and theMetropolitan Collegiate Tennis Association.'oJudge dis-cussed membership in each of these organizations withHughes before submitting an application therefor. The'O My finding as to the date that the College joined these organizations isbased on Judge's November 1976 testimony that the College joined some ofthem "within the last three years," and on the fact that Judge's proposed320 MERCY COLLEGErecord fails to show the amount of dues required (see supra,fn. 10). Applications for all these organizations had to besigned by the College president. The College joined allathletic associations recommended by Judge. Judge is theCollege's sole representative in all these associations exceptthe NCAA, which requires that the representatives includethe president.Whenever the College plays a home game as a memberof any of these athletic conferences or associations, theCollege is required to obtain a referee or umpire approvedby the "IAABO" or by the College Board OfficialAssociation. Judge determines 'whether to obtain suchofficials through the conference or independently. Judgeobtains men's basketball coaches through the ECAC,which the College pays $200 a year therefor. Judge, andJudge alone, selects baseball umpires (at $35 a game) fromthose who have the requisite organizational approval anddo not have an assignment (at $50 a game) directly fromthe ECAC. McCarthy has never turned down a budgetexpenditure request submitted by Judge to pay an official.About spring 1975, Judge delegated to the women's softballcoach, Wasilik, the authority to obtain officials from theHudson Valley Board, of which she herself is an official.Judge is responsible for scheduling events in the gymna-sium and the tennis courts, and is responsible for rentingbaseball diamonds and tennis courts. Diamond rentalstotaled $300 for the academic year 1973-74. Also, Judgearranges for scheduling athletic events. At the time of theNovember 1976 hearing, he was scheduling some events 2or 3 years in advance. When Judge added new sports to theprogram, he arranged for competition and scheduling.5. Judge's activities in connection with purchases,maintenance, and first aidJudge is responsible for purchasing uniforms, balls, andall other sports equipment, for which he shops around, atleast partly in retail sporting goods stores, to obtain thelowest prices. After deciding where to buy the desireditems, he fills out a requisition for a purchase order andsubmits it to McCarthy's office, which makes out thepurchase order and sends it to the supplier. McCarthy'soffice has never refused a requisition signed by Judge. Norwould the office ever so refuse, unless the purchase wouldcause the athletic department to exceed its lump-sumbudget. Judge's revised budget request for 1973-74 soughta total of about $1,700 for uniforms, balls, first aidequipment, and "medicold."Judge also inspects equipment to see what is worn out orbroken and must be replaced. During the 1973-74 season,he handed out uniforms (which the athletes were expectedto wash during the season) at the beginning of the season,collected them at the beginning of the Christmas break,and his wife wash them during the break, handed them outafter the break, and at the end of the season sent them tobe cleaned and stored. If the gym was dirty, he would writea requisition to the maintenance department to clean it up.He would repair the scoreboard with a screwdriver, and setbudgets through the academic year 1975-76, although some recite theECAC officials' fees, do not refer to the remaining organizations. Judge'sproposed budgets for the 1976-77 academic year are in the rejected-exhibitfolder.up chairs for home basketball if the maintenance depart-ment was busy. He also administered first aid to injuredathletes, before sending them to a doctor.6. Judge's activities in connection with athleticscholarshipsRespondent began to give athletic scholarships in 1972,when two were awarded. Judge recruits or passes on thecoaches' recruitment recommendations regarding studentsto receive such scholarships. Athletic scholarships must beapproved by McCarthy, the dean of admissions andrecords, and, perhaps, the director of admissions, none ofwhom was on the eligibility list. Within the amountsavailable for athletic scholarships, Judge's recommenda-tions as to who receives such scholarships and the amountto be given are always followed. The amounts grantedrange from $200 to the entire $1,700 charged for tuitionand fees.Students who seek academic scholarships normally applydirectly to the admissions office, whose recommendationsin this respect are generally followed by the committee onscholarships and financial aid. Dean for Student ServicesHughes is a member of this committee. The record fails toshow who the other members are.7. Judge's responsibilities in connection with equalopportunity to women in sportsIn the spring of 1974, McCarthy told Judge that he wasresponsible for seeing that the College's program andfacilities offered equal opportunity to women in the area ofsports, as required by 1972 Federal law and proposedregulations thereunder (86 Stat. 373, 20 U.S.C. Sec. 1681,Title 9 of the Education Act of 1972).8. Judge's place in the College hierarchy, and hisrelative pay scaleHighest in the College's administrative hierarchy are theCollege's board of trustees, of which the president is amember. Under the board of trustees are the administrativecouncil, which consists of the seven heads of the College'sadministrative segments: namely, the dean for studentservices, the dean for academic affairs, the director ofdevelopment, the treasurer, the dean for bilingual pro-grams, the executive assistant to the president, and thedirector of admissions and records. None of these was onthe eligibility list." At least since 1970, Judge has neverattended a meeting of this council. The next step in thehierarchy is administrative personnel who (unlike Judge)do not report directly to a line officer. Then come personswho (like Judge) do report to a line officer: in Judge's case,the dean for student services. The other individuals whoreport to the dean for student services, namely, the directorof the counseling center, the director of student activities,the placement officer, the school doctor, the school nurse,and the director of chorus, were not on the eligibility list."1 In so finding, I assume that the exclusion of "administrative personnel·..directors and assistant directors of academic advisors" encompassedthe director of development and the director of admissions and records.321 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe faculty generally report, through their departmentchairman, to the dean for academic affairs. 2Judge's salaryfor the 1973-74 academic year was about the same as thatof the college relations officer (on the same level as Judge);lower than that of the director of counseling (25 to 30percent), 13 the director of student activities (5 percent), thefinancial aid officer (5 to 10 percent), and the assistantdirector of admissions (10 percent), all of whom were onJudge's level; and lower (10 percent) than that of theplacement officer, who was on a level below Judge. In theperiod between the calendar year beginning July 1, 1972,and the calendar year beginning July 1, 1976, Judge'sannual salary increased from $10,000 to $14,750.149. Judge's employment contract and his listing inthe College catalogJudge is employed by the College pursuant to a "letter onadministrative appointment." Such a letter dated June 20,1973, which is typical of the letters annually received byhim between 1972 and 1976, states, "You are requested toserve as Director of Athletics.'5Effective July 1, 1973, youwill be paid at the annual rate of. ..for your administra-tive position." These letters were signed by the Collegepresident, but did not call for or bear any signature byJudge. Treasurer McCarthy testified that this type of letteris used for all administrative appointments "on advice ofcounsel because we had wanted at that time to make clearthat the administrative appointments were at the pleasureof the President and the Board of Trustees." Personsemployed under a "letter on administrative appointment"are expected to be on campus all year round, they are paidevery 2 weeks, and their salaries are developed by thepresident, the treasurer, and the supervisor of the area andapproved by the board of trustees.Treasurer McCarthy testified that in 1973 some personswho held letters on administrative appointment but werenot parties to a "Faculty Contract/Full Time" also taught"on a part-time basis." Such individuals, who includedMcCarthy himself and the director of placement, werenone of them on the eligibility list. In that academic year,such persons, as well as Judge, were employed under whatMcCarthy described as a "part-time teaching contract."This document confirms the individual's appointment as a"part-time lecturer," and specifies the dates when thesemester in question begins and ends, the number ofsemester hours, and the compensation, which is to be paidin three equal installments, the last after final grades hadbeen submitted. This document is to be signed by the"lecturer" as well as the College president. The RegionalDirector found, in his Supplemental Decision issued onMarch 7, 1974, that part-time faculty work under a similardocument (see Exh. G, p. 14, attached to that Decision).The Regional Director's finding in this respect appears tobe unchallenged.McCarthy testified that persons who have "full-timefaculty rank" are employed under a printed contract12 As previously noted, as a lecturer in "physical education" Judgereported to the director of physical education, who reported to the dean foracademic affairs.13 Salaries are based somewhat on length of service, and she had beenworking for the College since 1961, as compared to Judge's starting date ofheaded "Faculty Contract/Full Time." This contract,among other things, affords the faculty member employ-ment throughout the academic year specified at the annualsalary specified; gives him the option of 26 biweekly or 9monthly paychecks; calls for deductions therefrom whereauthorized by the faculty member; specifies a maximumteaching load of 12 semester hours each semester; requireshim to perform related duties, including, inter alia,participation in committee work, moderation of studentactivities, and attendance at faculty meetings; incorporatesthe provisions of the College's bylaws, statutes, and facultyhandbook (none of which is in the record); affords thefaculty member certain rights to engage in other work; andaffords him the right to a hearing if given a notice oftermination for cause. The form contract calls for signa-tures by the president, the faculty member, and (as awitness) the academic dean.McCarthy testified that every "full-time faculty member"signs that contract, including "administrators who are alsofull-time faculty members." He further testified that theCollege president has full-time faculty rank and signs thatcontract, and that this contract was also signed, for the1973-74 academic year, by the dean for academic affairs,the dean for student services, the assistant dean foracademic affairs, the director of the counseling center, andthe assistant to the dean for disadvantaged programs. Noneof the persons specified in the preceding sentence was onthe eligibility list. McCarthy further testified that "a personwho holds a full-time teaching contract holds faculty rankand is obligated to teach a certain number of courses for acertain amount of money.... Someone who teachescourses which are not scheduled per se, in other words nota specific number of courses but teaches only one or twocourses a semester is called a part-time teacher and wouldnot have full time faculty rank." The Regional Directorfound, in his Supplemental Decision issued on March 7,1974, "Some of the full-time faculty ...under contractreceive a letter requesting them to serve in an administra-tive position, with a reduction or complete elimination ofteaching load" (emphasis in original). A footnote to theSupplemental Decision at this point refers to, inter alia,Exhibits H and I attached thereto. Exhibit H is a letterfrom the College president dated May 31, 1973, andstating, inter alia, "You are requested to serve as AssistantAcademic Dean. Effective July 1, 1973 you will be paid atthe annual rate of --- for your administrative position.This will be in addition to your contracted salary as anAssociate Professor. Your teaching requirements will bereduced to three semester hours per semester." Exhibit I,also a letter from the College president dated May 31, 1973,states, "You are requested to continue to serve as Directorof the Counseling Center. The teaching requirements of1969. However, the placement officer, who reported to her, was also paidmore than Judge, although on a lower level than he.14 In 1973, Judge also received $735 for his services as a part-timelecturer.15 The 1972 letter states "Co-ordinator of Athletics.'322 MERCY COLLEGEyour academic contract will be fulfilled in the performanceof your administrative position."16 The Regional Direc-tor's findings in this respect appear to be unchallenged.In 1973, the dean for academic affairs, the dean forstudent services, and the dean for bilingual programs wereparties to a "Faculty Contract/Full Time" and, inaddition, taught "part time for additional money" pursuantto letters of appointment. None of the persons named inthis paragraph was on the eligibility list.Raises under the "Faculty Contract/Full Time" areeffective September I. They are developed by the dean foracademic affairs in conjunction with the treasurer andpresident, and are approved by the board of trustees. Thefaculty are notified about these raises around the Easterpreceding their effective date. Persons working under suchcontracts are not required to be on campus in the summer.The College's catalog for the academic year 1971-72,which catalog was prepared in 1970, includes Judge in itslisting of the "faculty of instruction" with the notation thathe is a "lecturer." That same catalog elsewhere lists him asthe "assistant director of physical education," and listsMargaret J. Melford as the "director of physical educa-tion." The College catalog for the academic year 1973-74,which catalog was prepared in 1972, does not list Judge asa member of the faculty of instruction, but does list him asa member of the faculty of administration, with the title of"director of athletics." This same "faculty of administra-tion" list names Melford as the "director of physicaleducation." Melford was on the eligibility list, did not havea letter on administrative appointment, and reported to theacademic dean. This same "faculty of administration" listalso includes the 10 department chairmen, all of whomwere on the eligibility list, and all of whom are also listedunder "faculty of instruction." Also on the "faculty ofadministration" list are six directors, none of them on theeligibility list, who did not teach during that academicyear,17and seven who did teach. This last group of sevenconsist of five individuals who were not on the eligibilitylist '8and two who were on that list, namely, the director ofdramatics and the director of law enforcement education.The former, whose job was to put on a student play, was a"full time" faculty member and, inferentially, was workingunder a "Faculty Contract/Full Time." The record fails toshow whether such a contract was also possessed by thelatter, who did not have a letter on administrativeappointment. When asked whether the latter was "aDepartment Chairman," McCarthy replied, "It wasn'tquite a department yet, it is now, it is the same thing as theathletic program, sort of a staged thing which developed asthe college gets bigger."10. The division of Judge's working timeJudge is required to work on campus 12 months a year.'9The record directly shows that July and August are hisI6 The Regional Director stated that these letters were "examples" ofletters received by full-time faculty members who perform administrativeduties. The two recipients of these particular letters were not on theeligibility list.'liNamely. the directors of admissions and records, development,chorus, buildings and grounds, student activities, and interfaith center.18 Namely, the director ofcareer counseling (who taught an intersessioncourse). the director of undergraduate advising, the director of thecounseling center, McCarthy. and Judge.principal planning time for scheduling matches, accumulat-ing equipment, and arranging for facilities. I infer that therest of his time during the summer recess is similarly spent.Hughes testified that Judge is expected to work "up to 40hours" a week, "I'm sure there were weeks that it was morethan 40 hours." I infer that, during the summer recess, heworked about 35 hours a week. The first semester of theacademic year 1973-74 began on Monday, September 10,1973, and ended on Sunday, December 23-a total of 16weeks (see Resp. Exh. 4). Inferentially, the second semesterbegan on Monday, January 17, 1974, and ended onSunday, May 5.20More or less continuously between 1970 and the end of1973, Judge taught courses in "physical education."Students who wished to take this course for credit wererequired to attend for 3 hours a week. Students whobecause of their entrance date were required to takenoncredit courses in "physical education" could fulfill thisrequirement by attending I or 2 hours a week. The partiesare in dispute about how many hours Judge spent teachingsuch courses in the fall of 1973, and whether he taughtthem at all during the following semester.The record contains a document dated September 24,1973, and signed by Judge and the College president,stating, inter alia:This will confirm your appointment as a part-timelecturer:SemesterFall(9/1 0-1 2/23/73)Year Hours19733The form "Faculty Contract/Full Time" then in useprovided, inter alia, "The teaching schedule of the FacultyMember shall consist of not more than 24 semester hoursof lecture, seminar, and/or laboratory work.... Asemester hour will be computed in the same manner inwhich the College computes the number of lecture and/orlaboratory hours necessary for a student to obtain a singlecredit." Hughes testified that the "physical education"course taught by Judge was a "half credit" course,inferentially because, as shown elsewhere in the record,that course consisted solely of gym activities and did notinvolve any written work. This evidence, standing alone,strongly suggests that in order to teach 3 "semester hours"of physical education, Judge had to teach 6 clock hours.Accordingly, I accept Judge's testimony that he taught 6clock hours a week that semester. I attribute the confusionin some of his other 1976 testimony as to this 1973 matter19 This finding is based on the fact that he is paid every 2 weeksthroughout the year, without any option of being paid during the academicyear only; on the fact that, between 1972 and 1976, he received fiveconsecutive letters of appointment, each effective July 1: and on Hughes'testimony that Judge has certain duties during July and August.20 This inference assumes that the semesters were of equal length, andtakes into account a I-week Easter break.323 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the fact that the students who were taking physicaleducation as a required, noncredit course were required toattend only I or 2 hours a week, and to the fact that Judgewas teaching two different classes, which each met a totalof 3 clock hours a week but did not necessarily meet thesame number of clock hours the same number of times perweek. While Hughes testified that "as an instructor,[Judge] would spend a number of hours [teaching] equal tothe number of credits of the courses he was teaching," Iinfer from the context of his testimony that he was referringto the practice followed in ordinary academic courseswhich call for written work.Judge testified that he spent 3 to 4 hours a week inpreparation for such teaching. Portions of his December1973 affidavit, read into the record to establish the truth ofthe matter upon Judge's testimony that he could not recallwhether he taught in 1974,21 recite that during the firstsemester of the 1973-74 academic year he spent I hour aweek preparing for such teaching. As to his activities in thefall of 1973, I regard his December 1973 statement as morereliable than his testimony given in November 1976, whenhis recollection was admittedly uncertain as to his 1973activities.Respondent's records contain no indication that Judgedid any teaching during the second semester of the 1973-74academic year. When testifying at the November 1976hearing, Judge could not remember whether he taught"physical education" during that semester. There is nosubstantial evidence that he thereafter taught "physicaleducation," which, as previously noted, was being phasedout as a required course (see supra, fn. 21).Between September 10, 1973 (when the academic yearbegan), and about October 7, Judge worked about 40 hoursa week, of which 10 to 12 hours a week were devoted tocoaching intercollegiate soccer and (after mid-September)4 hours a week to handling intramural athletics. Betweenabout October 8 and 21, he worked about 40 hours a week,of which 4 hours a week were devoted to handlingintramural athletics. Between October 22 and December10, 1973, and from December 27, 1973, through February1974, Judge worked 50 to 55 hours and sometimes 60 hoursa week.22During this period (other than the December 10-27 break), Judge devoted about 4 hours a week to handlingintramural sports, 10 to 12 hours a week to coaching inpreparation for men's intercollegiate basketball contests,and (after November 21) 4 to 6 hours a week as a coachduring the games themselves plus 2 to 3 hours of traveltime for each game on the road.23During the December10-22 period, he worked (inferentially) 35 hours a week,and the following (Christmas) week, he worked (inferen-tially) 28 hours. He performed no coaching during thisperiod, but did "stuff around the office," such as sched-uling games or ordering equipment. From March 1974until final examinations beginning about April 28, includ-ing the Easter break, Judge worked 35 to 40 hours a week.During this period, he spent about 4 hours a week handling21 This 1973 affidavit does not, of course, have probative value as to whatJudge's 1974 activities were in fact. However, contrary to Respondent'ssuggestion at the hearing, I do not think that the affidavit's references tosuch activity impeach Judge's veracity. Read as a whole and in context, theaffidavit's references to 1974 activities appear to be an estimate of whatJudge anticipated as of late 1973.intramural athletics, 15 hours a week in intercollegiatebaseball coaching and preparation therefor, 6 to 9 hours aweek coaching at baseball games, and an undisclosedamount of additional time traveling to and from baseballgames.24During the rest of the 1973-74 academic year, Judgespent the rest of his workweek performing the otherfunctions described in earlier portions of this Decision.Judge decided how much time he could spend coachingin view of his other duties, which sports he would coachhimself, and which sports he would hire coaches for.McCarthy and Hughes gave testimony suggesting thatwhether Judge was to coach or not was entirely up to him. Iregard this testimony as somewhat misleading. Rather, inview of the 1973-74 expansion of the athletics program ascompared to 1972-73, and the fact that Judge was still theonly full-time member of the athletics department, Iconclude that Judge's superiors expected him to do all thecoaching he had time for, and to transfer only the coachingduties he had no time for.B. Postelection Turnover in the Voting GroupThe eligibility list for the November 7-8, 1973, electioncontained 85 names. As of November 8, 1976, the first dayof the hearing before me, 57 were still in the College'semploy. Treasurer McCarthy testified that, as of that date,the College employed 226 employees who fell within thevoting group described in the direction of election.Analysis and ConclusionsThe Regional Director's Supplemental Decision conclud-ed that Judge should be included in the unit because, interalia, his work during the calendar year was not primarilyadministrative. The Board denied review of his determina-tion in this respect, and the court of appeals did not disturbthe standard used by him. Accordingly, that standard isbinding on me.In part I, A, supra, I have summarized how Judge spenthis time between July 1, 1973, and June 30, 1974, theperiod within which the election fell. Attached hereto as anappendix [omitted from publication] is a tabular summaryof how Judge's worktime was divided during this period. Inpreparing this summary, I have classified as "coaching"rather than "administrative" the time which Judge spent inconnection with intramural sports, in view of Judge'scredible testimony that on request he gave "hints" to theplayers, that when officiating at such sports he tried to givehelpful advice to teams which were being "demolished,"and that he regarded the purpose of such sports asencouraging the participants to start competing at thevarsity level. This tabulation establishes that, during thisperiod, Judge spent much less than half his worktimecoaching and teaching. More specifically, the tabulationshows that, during this 12-month period, Judge worked atotal of 2,067 hours, of which 716 hours were spent22 Judge halted athletic activities before the Christmas break, andresumed them before the end of the break.23 During one-third of this period, he spent 6 hours per week coaching atgames. The rest of the time, he spent 4 hours per week.24 As the College had no baseball diamond of its own, the team had totravel to almost all of the I I to 13 games played that season.324 MERCY COLLEGEcoaching and teaching. Further, during the academic year1973-74 within which all this coaching and teaching wereperformed, Judge worked a total of 1,486 hours. Accord-ingly, Judge spent somewhat less than half his timecoaching and teaching even during the academic year. TheMCFC does not appear to contend that he performed anynonadministrative work other than coaching and teaching.Accordingly, I find that Judge was not eligible to vote inthe election because he had an insufficient community ofinterest with those who were concededly eligible. In view ofthis conclusion, I need not and do not pass on Respon-dent's contention that Judge was ineligible because he wasallegedly a supervisor and/or a managerial employee, or onits further contention that in any event a new electionshould be held in view of the turnover in and expansion ofthe unit, and the time interval which has elapsed, since theelection.AMENDED CONCLUSIONS OF LAWThe Conclusions of Law numbered 4 through 7 in theBoard's original Decision and Order (219 NLRB at 84) arewithdrawn, and the following are substituted therefor:2" In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended amended Order herein shall, as provided in"4. The above-named labor organization is not now,and never has been, validly certified as the exclusiverepresentative of all employees in the aforesaid unit for thepurposes of collective bargaining within the meaning ofSection 9(a) of the Act."5. By refusing on or about September 25, 1976, and atall times thereafter, to bargain collectively with the above-named labor organization as the exclusive bargainingrepresentative of all the employees in the appropriate unit,Respondent has not engaged in unfair labor practiceswithin the meaning of the Act."Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended amendedOrder:AMENDED ORDER25The complaint is dismissed in its entirety.Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections thereto shallbe deemed waived for all purposes.325